Title: To James Madison from Stephen Cathalan, 10 December 1802
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles 10th. December 1802
					
					I have The honor to beg your reference to The inclosed Copies of official Letters I have receiv’d from our Consuls at Tunis & Algiers; Such Copies I Send to our Consuls on The Coast of Spain.  The Letter from Tunis reached me Via Leghorn but This Moment I receive one direct from Consul Willm. Eaton of The 16th. ulto. with a Packett to your address wh. I Forward by This Mail according to his directions under Cover of Consul John Gavino at Gibraltar which I hope will Safely reach you.
					He does not mention me anything more particular Than his inclosed Copy.
					We are long ere deprived, here, of news direct from Tripoly tho’ French Vessels are dayly Expected in This road nor any news from Commodore morris & Consul Cathcart.
					I Send Copies of Consul Obrien’s Letter to our Consuls in Italy.  It has been delivered to me by Capn. andrew Morris, late Commander of The Brig Franklin, who was Captive at Tripoly and arrived here from Algiers; He acknowledges he was Exceedingly Well treated by The Bashaw of Tripoly.
					I hope, Sir, you will have taken into Consideration also, The Secretary of The Navy, my Letter of The 6th. Septer. Last relative to Mr. Purviances (of Leghorn) Letter to me &Ca.  I Have The Honor to be With Respect Sir Your most humble & obedt. Servant
					
						Stephen Cathalan Junr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
